Title: To George Washington from Brigadier General John Nixon, 24 July 1778
From: Nixon, John
To: Washington, George


          
            Sir,
            Camp White plains July [24] 1778
          
          On the 22d Instt I marched the Party under my Command (consisting of about 2000 Foot
            & 200 Cavalry) in the following Order.
          I detached Genl Parsons with Colo. Wylly’s Meiggs, Hazens & Grahams Regts
            together with One half the Cavalry under the Command of Lt Colo. Blagdon, to proceed on
            the East Side the Brunks down to East & West Chester, with Orders to make the
            best Disposition of his party, which would most effectually Answer to the driving in to
            our Camp all the Stock from that Quarter, ⟨w⟩hile I marched with Colo. Greatons, Putnam
            & Nixons ⟨Re⟩gts down on the West Side the Brunks to Mile Square, ⟨t⟩ogether
            with the remainder of the Cavalry under the Command of Colo. Shelden; and One peice of
            Artillery. And when Arrived I made a Disposition of the Troops under my immediate
            Command as follows—Ordered Colo. Greaton with his Regt & a party of Cavalry to
            Occupy the Road leading from Kings-Bridge to Phillips’s and to send off Partys on the
            Roads leading from thence to Dobbs’s Ferry and Saw Mill River Bridge, in order to collect all the Stock on the Roads. Colo. Putnam
            with his Regt & a party of Cavalry Occupyed the Road leading from Kings Bridge
            to Mile Square & to send a party on the Road leading to this place on the West
            Side the Brunks. I remained on Vollentines Hill with Colo. Nixons Regt; the Remainder of
            the Cavalry & the Artillery, after Detaching a party from that Regt on the
            middle Road to collect the Stock—Remained on the Ground till about Sun-rise at which
            time, I ordered the several Regts to take the same Routs on which they had detached
            their respective partys, in order to collect such Stock as might escape them.
          As to the particulars of Genl Parsons’s progress, I shall refer your Excellency to his
            Return to me, which I have enclosed.
          
          Seven Deserters from the Queens Rangers with their Arms and Accoutrements, joined me in
            the course of the Night, which I sent to Head Quar⟨ters⟩ the 23d Instt.
          I send You by the Bearer John Johnston, James Pell, David Bonnet & Ned Pell a
            Negro, mentioned in Genl Parsons’s Return. Sir I am
            with great Esteem Your Excellencys most Obedt Humbl. Servt
          
            Jno. Nixon B.G.
          
        